﻿144.	 Sir, I wish at the outset to congratulate you on your election as President of the thirty-eighth session of the General Assembly. My delegation is satisfied at having you direct the proceedings, in view of your acknowledged wisdom, experience and ability, which justify your assumption of your responsibilities and also because you represent a country with which my country maintains the best of relations.
145.	I cannot fail at this moment to express my appreciation and congratulations to your predecessor, Mr. Imre Hollai, the head of the delegation of the friendly republic of Hungary, on the outstanding manner and the unmatched skill with which he guided the Assembly's work during the thirty-seventh session ,
146.	I should also like to pay a well-deserved tribute to the Secretary-General for his efforts to promote the role of the United Nations and to enhance its efficiency.
147.	My delegation also has the pleasure of congratulating Saint Christopher and Nevis on attaining independence and welcomes its admission to membership of the United Nations.
148.	The thirty-eighth session is meeting against a background of critical international developments, characterized by a worsening atmosphere of confrontation, the exacerbation of several world political, economic and social crises and strenuous efforts by colonial and imperialist Powers to return to the old spheres of influence and to gain hegemony over new ones. Moreover, there has been an increasing sense of insecurity among nations of the world because of the policies adopted by the colonial Powers. These are based on gunboat diplomacy and the resulting creation of hotbeds of tension and international disputes. There is also the intensification of colonial military build-ups with a view to using them in the service of colonialist States, thus destabilizing many regions in the world, and in acts of aggression perpetrated against independent countries in order to intimidate their peoples and prevent them from utilizing their resources in development and progress.
149.	An assessment of events since the thirty-seventh session will undoubtedly explain why all international efforts and attempts to reach solutions for many of the current international issues have resulted in nothing but frustration. We have witnessed the persistence of old hotbeds of conflict and a steady rise in the level of tension, the proliferation of armed conflicts and the ascending influence of power concepts cherished by colonial forces. We have also witnessed a colonialist imperialist assault, led by the United States, against the sovereignty and independence of nations. The policy of muscle- flexing, fostered by American imperialism, particularly under the present Administration, has become more firmly established and its scope has been broadened to include the various regions of the globe. It is aimed at the security and sovereignty of States and peoples that 
reject submission to pressure and intimidation as practised by American imperialism in order to achieve its ambitions centred on domination and hegemony in the world and on plundering its wealth. An example of the sufferings resulting from the terrorism of American policy is found in Central America, where the friendly people of Nicaragua and their revolutionary leadership are being exposed to threats and aggression from the United States.
150.	The Governments and peoples of Grenada and Cuba also face a similarly hostile policy from the United States. In addition, the United States Administration has set itself up as a guardian of the rights and the political, economic and social options of this region and, through armed force and immoral conspiracies, seeks to prevent the people of El Salvador from eradicating despotic and fascist rule and establishing a free democratic regime. It is also by means of terrorism and force that the United States Administration enables client regimes to seize power, irrespective of opposition from their peoples. The ruling regimes of Chile, El Salvador and Guatemala are clear instances of this.
151.	My country, the Socialist People's Libyan Arab Jamahiriya, has for its part suffered from American threats and intimidation in the form of direct aggression, economic pressure, acts of provocation and threats by the Sixth Fleet off the Libyan coast and near the Gulf of Sidra, repeated infringement of Libyan air space by military aircraft, spying by AWACS aircraft and military manoeuvres near our frontiers. Such acts are regarded not only as a violation of the territorial sovereignty of Libya and a threat to the security of the Libyan people, but also as a threat to the security of the States of the Mediterranean and Africa and a violation of the international principles and laws which prohibit the use of force in international relations. My country has declared it will prevent any foreign Power from violating its territorial air space and waters in the Gulf of Sidra, and explicit orders have been given to our naval and air forces to shoot down any target breaching the sanctity of our territorial waters and skies.
152.	This adventurist policy of the United States Administration against the Libyan people and other nations has been condemned by all countries in many international forums and has led to complications in the international situation and the exacerbation of tensions endangering international peace and security.
153.	The tactics of confrontation; the threats of aggression and the economic pressure applied by American imperialism and its colonialist and racist allies will not succeed in intimidating the peoples and will not stifle their legitimate aspirations to freedom, independence, the right to self-determination and a secure, peaceful existence.
154.	The international community and the United Nations in particular bear a direct responsibility for curbing the United States Administration and denouncing the power-hungry policies it follows in terrorizing nations. My country, the Socialist People's Libyan Arab Jamahiriya, calls upon all countries, particularly those under the yoke of the terrorism of the United States policies, such as Nicaragua and Iran, to take every possible practical step to expose the record of American terrorism and to suggest the appropriate means to counter it. To this end, we propose the following.
155.	First, public symposiums and trials should be held to shed light on the terrorism of American policies, which contradict its frequently proclaimed desire to protect the free world. Thus it is pursuing a similar course to that which led to its involvement in the Viet Nam war.
156.	Secondly, the American public should be addressed directly to reveal the reality of United States political terrorism and its hostile attitude to peoples and their choices.
157.	Thirdly, efforts should be made within the framework of the United Nations to take measures strong enough to counter the hostile policies fostered by the United States Administration and also to deal with the tension and instability that result from those policies in many countries of the world.
158.	My country, as a world centre for combating imperialism, Zionism and racism, is prepared to consult with the countries that suffer from American recklessness for the purpose of forming a common policy for countering the aggression and power politics.
159.	As a result of overt imperialistic interventions, the situation in the Arab world is explosive, endangering the region and threatening its international peace and security. Today we are witnessing flagrant intervention by American troops in Lebanon, while United States military manoeuvres abound in several Arab countries. This endangers the security and safety not only of those countries but of neighbouring countries as well. This intervention serves the goal of fostering American domination and hegemony and expanding its spheres of influence. Meanwhile, the Zionist entity in occupied Palestine persists in defying the international community and all international laws and norms. In addition to occupying Palestine, it continues to annex more territory in order to make a reality of the Zionist dream of establishing a Zionist State stretching from the Nile to the Euphrates.
160.	Continued Israeli aggression in Arab territories and the unceasing racist practices, ranging from mass slaughter, torture and unlawful seizure of property to disregarding the resolutions of the Security Council, the General Assembly and regional and international organizations, make it imperative for the international community to reconsider its stance towards the Zionist entity and to embark upon effective measures to ensure the reimposition of legitimacy and the laws that have been ignored. Once again, we emphasize the necessity of adopting the following measures.
161.	First, the Zionist entity must be expelled from the General Assembly because of the Zionist defiance of its resolutions and pursuant to the resolution adopted during the Assembly's ninth emergency special session, and in view of the fact that it is not a peace-loving Member and has not fulfilled the obligations to which it is committed by the Charter.
162.	Secondly, an economic, military and political boycott must be imposed on this entity, which has surpassed all limits in flouting international resolutions and has never observed any of the norms of international conduct or respected any human rights.
163.	Thirdly, the military and financial assistance being extended to the Zionist entity, particularly by the United States, and which is being used in the invasion of other countries, in murdering the innocent and in carrying out massacres such as occurred in Lebanon must be stopped.
164.	Last year we cautioned the world that the so-called peace initiatives—which are in fact aimed at capitulation —would not succeed if they did not ensure recognition of the legitimate rights of the Palestinian people. Today, we reiterate that these rights are clear; they are acknowledged by the international community in every forum. They are unequivocally defined as the restoration to the Palestinian people of its homeland and the exercise of the right to self-determination and to establish an independent State on the soil of Palestine, where Moslems 
and Christians can coexist under the leadership of the PLO.
164. The situation in Lebanon has deteriorated recently as a result of increased flagrant American intervention and the fact that the United States and French troops are siding with one of the warring factions. We find that the multinational force dispatched under the pretext of maintaining peace has itself threatened peace and security, having turned the Lebanese conflict from a sectarian and local conflict into an international one, wherein the multinational force, while posing as a defender, seeks to set one Lebanese group against another in an imperialist crusade.
163. Those observing the role of the multinational force, especially the role of the Americans, are wondering why the fire of United States warships and artillery has been directed only against the Druse and the Shiites. Is that pure coincidence or is it because they are Moslems? We are also wondering why, if it is the task of the United States troops to halt the fighting and silence the guns, they have not directed a single shot at the Phalangist troops. Is that pure coincidence or because they are Christians? Such acts of bigotry are reminiscent of scenes from the medieval Crusades and prompt us to warn that their continuation would throw the world into further conflicts and formations of blocs, thereby heightening the current tension and pushing the world closer toward confrontation.
166.	The objectives of the Israeli invasion of Lebanon were evident from the very beginning, and so also were the American assistance and support for this onslaught. This is because the United States has always sought to find in the Arab region solutions which suited itself, after the pattern of the Camp David agreements. Thus, when no other Arab country would participate in those agreements, the United States Administration induced Israel to invade Lebanon, considering that to be the weakest link in the Arab resistance chain.. The obvious goal of the Israeli invasion was to force Lebanon to sign a peace treaty and create a ruling regime willing to acquiesce, co-operate with Israel, expel Palestinians from Lebanon, strip the Lebanese national force of its arms and eventually besiege Syria to impose on it political solutions incompatible with its fundamental convictions.
167.	The opposition of Syria and the Lebanese national forces to the Israeli treaty has abrogated it in terms of applicability, and the United States therefore seeks to impose it by force through its troops, military aircraft and warships.
168.	Peace will not prevail in Lebanon through United States shelling and bombardment from the air and the sea, nor through threatening the Lebanese people by deploying the biggest war vessels off the Lebanese shores. We are requested to seek the withdrawal of United States troops and the other multinational contingents in Lebanon, in order to confine the conflict to its local and internal nature and enable the disputing Lebanese parties to embark on a dialogue and achieve national reconciliation.
169.	The situation in Africa presents another example of the politics of intimidation and threat of the United States Administration and some other colonialist Powers in suppressing the will of small nations.
170.	In Africa and along the southern borders of the Libyan Arab Jamahiriya, the fraternal people of Chad, under the leadership of the Transitional National Union Government formed pursuant to the Lagos Accord of 18 August 1979/ are still striving to quell the mutiny and restore the usurped authority to its legitimate Government comprising all Chadian factions. The people of
Chad almost realized their aims and the civil war would have ended during the last two months had it not been for the hysterical intervention of the colonialist powers which sent thousands of their soldiers and hundreds of mercenaries into Chad, supported by warplanes and a variety of weapons to protect the rebel, Hissein Habre, after he ran out of both troops and popular backing.
171.	The French and American intervention in Chad under the pretext of maintaining peace has only produced further deterioration in the situation there and the internationalization of the civil war. This was due to the fact that the American intervention was not meant for peace. That intervention in Chad corresponds with the United States' declared policy of creating new hotbeds of tension as well as gaining new spheres of influence, even at the expense of its allies, not to mention its disregard for the will of the Chadian people themselves.
172.	For the Libyan Arab Jamahiriya, Chad is a neighbouring country and the security of the two countries is interlinked. This African nation cannot be divided ethnically and geographically into north and south as some envisage.
173.	In ethnic, geographic and religious terms, Chad is a multiracial and multireligious country where "Al- Qor'aan" tribes dwell in the north, Arab tribes in the east and a variety of African and Arab tribes in the centre, in addition to Negro tribes in the south. The Islamic faith is embraced by the majority, and each area has its own inherited leadership. Mr. Hissein Habre never had any political or social standing among those groups, a fact that caused his rebellion against reconciliation agreements in Lagos and his recourse to outside powers to eradicate legitimacy in the country.
174.	No solution in Chad is feasible unless it is predicated on peace and corresponds to Chad's ethnic, tribal and religious map. In the light of this assessment of the Chadian reality, the Libyan Arab Jamahiriya is willing to contribute constructively to the peace efforts sponsored by the OAU and its current Chairman, President Mengistu Haile Mariam.
175.	In Namibia, the racist minority regime of South Africa continues to cling to its illegitimate administration of the Territory, to suppress the blacks and plunder the riches of the Territory in collaboration with the transnational corporations of the Western countries. All this happens in clear defiance of all relevant resolutions, particularly those adopted by the United Nations and several international bodies. The racist regime, with the assistance of Western countries, keeps on manoeuvring to block Namibia's independence and to undermine Security Council resolution 435 (1978). Linking Namibian independence to the withdrawal of Cuban troops from Angola is simply another indication of the collusion of the United States and some Western countries with the racist regime to prevent the United Nations from achieving true independence for Namibia and reflects an attempt to grant the Territory a self-styled independence consistent with Western designs. Libya considers this an instance of interference in the internal affairs of Angola.
176.	The Libyan Arab Jamahiriya asserts its unconditional support for SWAPO as the only legitimate representative of the Namibian people in its struggle to attain independence and the right to self-determination. We urge the Security Council to take effective measures in order to enforce its resolutions and achieve Namibian independence, if necessary by imposing comprehensive economic sanctions on the racist regime to force the termination of its unlawful administration of Namibia and to make it possible for the Namibian people freely to decide on its future. 

177.	In southern Africa, the minority racist regime of Pretoria continues to adhere to its apartheid policy which is considered by this Organization to be a crime against mankind. This regime has intensified its campaign of executions, crackdowns and arrests against national leaders and has adopted a new strategy of aggression against neighbouring African countries. In addition to its continued occupation of Namibia and part of Angolan territory, the racist regime lately has been involved in setting up gangs of saboteurs and equipping them with arms and various means to conduct subversive and destabilizing operations inside those countries, particularly Angola, Mozambique and Lesotho. It is obvious that all these acts of terrorism are being carried out with the political, economic and military backing of colonialist countries, especially the United States.
178.	The Socialist People's Libyan Arab Jamahiriya declares its solidarity with and support for Angola, Mozambique, Lesotho and all other front-line States in their steadfast resistance to the racist regime in South Africa. It also reaffirms its backing of liberation movements in South Africa struggling to bring about a majority rule and to eradicate the abhorrent apartheid regime.
179.	The Libyan Arab Jamahiriya played its role to the full in the Western Sahara until it was liberated from Spanish colonialism which had plagued it for hundreds of years. It endeavoured with the African countries within the framework of the OAU to address this issue with a view to enabling the Saharan people to exercise its right to self-determination in conformity with the resolutions of the eighteenth and nineteenth sessions of the Assembly of Heads of State and Government of the Organization of African Unity, held in 1981 and 1983. These efforts contributed to the creation of the positive atmosphere necessary for a durable and just settlement of this problem, for eliminating causes of tension in the region and keeping it free from international disputes.
180.	The Libyan Arab Jamahiriya devotes special attention to the question of security in the Mediterranean, which has become one of the most dangerous centres of tension threatening international peace and security. This situation is a result of the increasing presence of naval fleets and the expansion of the network of foreign military bases—especially the fleet and bases of the United States —and the signing of the strategic co-operation agreement between the Zionist entity and the United States. Those are the main factors of instability in the Mediterranean region posing a direct threat to the security and sovereignty of the countries of the region. The Libyan Arab Jamahiriya wishes to see the Mediterranean a lake of peace and co-operation, free of foreign armadas, bases and hotbeds of tension.
181.	The failure to solve the question of Cyprus has had a negative impact on the security of the Mediterranean region and has compounded the already intricate problems afflicting the region.
182.	My country hopes the Turkish and Greek communities will find a just solution to this issue through direct negotiation between them, a solution that can ensure the independence, neutrality and territorial integrity of Cyprus.
183.	On the basis of its profound conviction that the question of international peace is an indivisible whole, the Libyan Arab Jamahiriya supports the just demands of the countries of the Indian Ocean region that their region be made a zone of peace, free of foreign bases and fleets.
184.	My country also supports the legitimate aspirations of the Korean people to the peaceful reunification of their land and calls for the creation of the appropriate conditions to that end, such as non-intervention in internal affairs and the withdrawal of American troops from the southern part of Korean territory.
185.	Disarmament and the strengthening of international security are among the important questions facing the world today. Yet, despite long years of negotiations within the framework of the United Nations and other international forums, no perceptible progress has been achieved in the disarmament talks, and none of the disarmament measures set out in the Final Document of the Tenth Special Session of the General Assembly —the first special session devoted to disarmament—has been implemented. This failure is the result of the lack of political will among the big Powers, which continue their arms race, especially at the nuclear level, and substantially increase their military expenditure on the manufacturing of sophisticated and highly destructive weapons and on the deployment of new types of such weapons in various regions of the world. As a result, an explosive international situation has arisen, increasing dependence on power, military pressure and intervention against independent countries as well as the sense of insecurity among all nations, particularly the developing one;.
186.	The negative impact of the arms race goes beyond threats to international peace and security; it has economic and social effects. We find that while the world is spending more than $600 billion annually on armaments, hundreds of millions of human beings in the world are suffering from disease, illiteracy and unemployment. In this respect, the Socialist People's Libyan Arab Jamahiriya notes with satisfaction the Soviet Union's initiatives in favour of denuclearization and the dismantling of the medium-range missiles in Europe, for those initiatives seek to save mankind from the scourge of war and to rescue the world from destruction.
187.	One of the causes of the deterioration in the international situation is the erosion of the effectiveness of the United Nations and its inability to discharge its responsibilities. We can even say that its will has been paralysed because of the domination of the veto power in the main organ responsible for the maintenance of peace and security, the Security Council. The abuse of this veto power by some of the permanent members has turned the Council into a forum serving the security of those States at the expense of the security of other nations. Moreover, the availability of the veto power is in contradiction with the simplest rules of democracy, since the will of the entire membership of the Security Council is totally subservient to that of the five permanent members of that body.
188.	Keenly interested in buttressing the role of the Organization and promoting its efficiency, the Libyan Arab Jamahiriya has for the past five years been proposing that the veto power be abrogated or amended or that the General Assembly be given greater power. Those proposals, however, have been rejected by most of the big Powers, which have applied pressure on small countries to prevent the adoption of any measures that could lead to achieving equal sovereignty for all Member States.
189.	The Libyan Arab Jamahiriya will continue to press this matter as long as the veto power continues to be used against the struggle of the peoples and as an instrument for consecrating despotism and monopoly and for overriding the opinion of the majority. Abrogating the veto power or amending it so as to enable all the States members of the Security Council to exercise it would strengthen the United Nations and restore the developing nations' confidence in it. 

190.	While I am speaking of promoting the role of the United Nations, I cannot fail to point out that the Organization's very existence is threatened by the harassment that the delegations of its Member States are facing, in outright violation of the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations These violations prevent some countries from participating effectively in the activities of the Organization. The host country must shoulder its responsibilities fully in this regard and must abide by the provisions of the Headquarters Agreement; otherwise, one day the Member States will be forced to request the transfer of the Headquarters of the United Nations to another place.
191.	Another question of direct concern to the Libyan Arab Jamahiriya is the problem of the mines and explosives planted on Libyan territory during the Second World War. We have been suffering ever since the deadly economic, social and environmental consequences of this. Hundreds of innocent people have become victims of these mines, not to speak of the thousands disabled by them. But, in addition, we face other problems in implementing development plans, such as delays in completing projects and a consequent rise in their costs.
192.	The question of mines and other remnants of war and the colonial Powers' liability and obligation to compensate the countries affected adds a new principle in international affairs, under which colonialism and the introduction of weapons of destruction must be regarded as an act of aggression and a crime subject to punishment. The liability must be borne by the country perpetrating the crime and the material price for the colonialism and the suppression of the will of the peoples must be paid.
193.	My country urges the United Nations to take effective measures to determine the damages we have sustained and to assess the compensation, in accordance with the relevant resolutions adopted by the General Assembly.
194.	The world economic situation has deteriorated further, and the efforts to give momentum to the North- South dialogue have failed because of the dominating influence that the spirit of egotism and self-interest has had on the attitudes of industrialized States, particularly the United States.
195.	Economic co-operation among developing countries has become more important in the economic conditions of the world in general and the developing countries in particular, and in the light of the negative attitudes of the developed countries towards their co-operation with the developing countries. This co-operation has become significant in both strategic and economic terms, and the developing countries have to seek to promote economic co-operation, especially now that a solid basis for it has been established at the High Level Conference on Economic Co-operation among Developing Countries, held at Caracas from 13 to 19 May 1981, and at the Seventh Conference of Heads of State or Governments of Non-Aligned Countries, held at New Delhi from 7 to 12 March 1983.
 
